Title: From John Adams to the President of Congress, No. 56, 29 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 29 April 1780. RC in John Thaxter’s hand (PCC, No. 84, II, f. 1–2). LbC (Adams Papers); marked: “56.” printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:640.
     Congress received this letter on 16 October. Relying on newspaper accounts, John Adams reported on the number and size of the warships forming the fleets commanded by Como. Robert Walsingham and Rear Adm. Thomas Graves and their departure on 8 and 11 April respectively. He then estimated the strength of the British West Indian fleet if the vessels under Walsingham and Graves were joined with those commanded by Rodney and Vice Adm. Sir Hyde Parker, the British commander in the West Indies. Adams noted, however, that there were conflicting rumors about Graves’ destination. Finally, he told of the return of the fleet under Walsingham, reportedly because a French fleet was in its path (see Edmé Jacques Genet’s letter of 29 April, below).
    